Smith, J.,
declared the opinion of the court,- that the decision in the District Court was right. The act of assembly, February, 1791, requires the defendaut, by his attorney, to enter an appear* anee regularly with the clerk of the court, during the sitting of the court; and authorizes the plaintiff to take judgment by default, for1 want of an appearance. In such case, no rule to plead is necessa* ry; because, till the defendant appears, he is to be considered in default, and is not allowed to plead, or set up any defence to the action.